of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 conex-115529-09 number info release date uil the honorable patrick j tiberi member u s house of representatives corporate exchange drive suite columbus oh attention ---------------- dear congressman tiberi this letter responds to your inquiry dated date on behalf of your constituent ------------------------- he asked if he and his wife are eligible for the first-time_homebuyer credit for the home they plan to purchase this year specifically he asked if they are first-time homebuyers even though his wife purchased a condominium two years ago a credit is available for first-time homebuyers of percent of the purchase_price of the home up to a maximum credit of dollar_figure sec_36 of the internal_revenue_code code a first-time_homebuyer is any individual if that individual and the individual’s spouse if married has not had any ownership_interest in a principal_residence as defined in sec_121 of the code within three years of the purchase date of the home sec_36 of the code neither ---------------nor his wife will qualify for the first-time_homebuyer credit if his wife used the condominium as her principal_residence at any time during the three years prior to the purchase date of their new home whether she used the condominium as her residence or as her principal_residence depends on all the facts and circumstances sometimes a taxpayer uses more than one property as a residence if this is so factors in determining which is the principal_residence include the amount of time the taxpayer used a property as a residence during the year and the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration voter registration card bills and other correspondence see sec_1_121-1 and of the income_tax regulations the internal_revenue_service does not issue private letter rulings on whether property is a taxpayer’s principal_residence sec_3 of revproc_2009_3 internal_revenue_bulletin conex-115529-09 i hope this information is helpful if you have any further questions please contact me or -----------------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
